            Case 2:03-cr-00110-JAM-KJN Document 201 Filed 06/15/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:03-CR-00110-JAM

11                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
12                          v.

13   VINCENT JACKSON,

14                                Defendant.

15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit to Government’s

20 Supplemental Response to Defendant’s Motion for Compassionate Release pertaining to defendant

21 Vincent Jackson, and the Government’s Request to Seal shall be SEALED until further order of this

22 Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for the defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27 the Government’s Request, sealing the Governments’s Request and the Exhibit serves a compelling

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
      FORTH IN GOVERNMENT’S NOTICE
           Case 2:03-cr-00110-JAM-KJN Document 201 Filed 06/15/21 Page 2 of 2

 1 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing the Government’s Request the Exhibit that would

 3 dequately protect the compelling interests identified by the government.

 4

 5    Dated: June 15, 2021                              /s/ John A. Mendez
 6                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET         2
      FORTH IN GOVERNMENT’S NOTICE
